Citation Nr: 1417535	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  03-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Y.A.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Washington, DC, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the RO in Roanoke, Virginia.

In May 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The case was remanded for additional development in November 2004, March 2010, and March 2012.  In November 2012, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and to afford the Veteran a VA medical examination.  The action specified in the November 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  It is significant to note that in the present case, however, service connection was denied for depression in December 1990.  There is no indication based upon the available record that the decision in Clemons requires the reopening of that specific claim without receipt of new and material evidence.  See 38 C.F.R. § 3.156(a) (2011).  The issue on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.


FINDING OF FACT

The Veteran has PTSD that had onset in service or was caused by or related to his active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 105, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1, 3.301, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

Here, the Veteran has reported that during his active service, his "best friend", T.S., was killed in an automobile accident.  The Veteran was a passenger in the car at the time of the accident.  The Veteran testified at his May 2004 hearing that following this accident, his grief and guilt caused him to sink into a depression and he lost interest in his military career and in activities he had previously enjoyed.  He also asserted that he began using cocaine.

Service treatment records show that in August 1985, the Veteran was treated for abrasions, contusions, low back pain, and headache following a motor vehicle accident.  Service department records document that T.S. was killed in a single car accident on 17 August 1985 while returning from leave and confirm that the Veteran was a passenger in the vehicle T.S. was driving.  The Veteran has also submitted copies of newspaper articles detailing the accident.  Accordingly, the Board finds that this stressor has been corroborated.

At issue is whether the Veteran has a current diagnosis of PTSD related to this incident.  

The Board notes that the Veteran has a complicated mental health history, and there is evidence that the Veteran had some problems before his active military service.  At various times, the Veteran has reported marijuana use beginning as a teenager, extensive drinking beginning in his teens, a history of childhood abuse, and even an attempted suicide at age eleven by drug overdose.  He has more recently denied such a history.  However, no psychiatric disability was noted at the Veteran's January 1983 enlistment physical and he was obviously able to successfully pass all the screenings conducted by the military prior to admission, including any drug screenings.  It appears that the Veteran served without incident for the first two years of his active service.  In his testimony before the Board, the Veteran has asserted that prior to the accident that claimed the life of his friend, he was "gung-ho" about his military service and intended to make a career of it.  

Post-service, the Veteran has been diagnosed with cocaine and alcohol dependence, substance-induced depression, intermittent explosive disorder, posttraumatic stress disorder, and bipolar disorder, as well as a personality disorder not otherwise specified and borderline personality disorder.  The Veteran has been both repeatedly hospitalized for substance abuse and mental health treatment and repeatedly incarcerated.  

In June 2013, a VA examiner, Dr. M.R.L., concluded the Veteran did not meet the full DSM-IV criteria for PTSD and questioned the diagnoses of that disorder in the record.  However, the Veteran has diagnoses of PTSD from multiple VA treatment providers going back at least a decade and in May 2001, a private psychologist, Dr. L.S., diagnosed the Veteran with PTSD related to the in-service car accident based on a clinical interview and a battery of neuropsychological tests.  

Having carefully reviewed the extensive evidence of record, the Board finds it is in equipoise as to whether the Veteran has PTSD related to his active military service.  In such instances, it is the policy of VA to afford the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Accordingly, entitlement to service connection for PTSD is granted.  

As noted above, the Veteran has also been diagnosed with cocaine and alcohol dependence and bipolar disorder.  The June 2013 VA examiner concluded that the Veteran's bipolar disorder and substance abuse disorders are unrelated to the Veteran's active military service, finding that the Veteran was not diagnosed with bipolar disorder until many years after service and that he had a history of substance abuse prior to service.  However, in her June 2013 examination report, the VA examiner noted that, "The Veteran presents with a complex psychiatric profile, with multiple diagnoses.  It is not possible to differentiate symptoms and attribute them to each diagnosis independently, as many symptoms overlap and could be attributable to any number of disorders."  The Board notes that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board finds that any additional development of this matter is unnecessary as service connection is established for an acquired psychiatric disability and as it is not possible to differentiate between the Veteran's service connected and nonservice-connected psychiatric symptomatology.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


